Citation Nr: 1517159	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied entitlement to service connection for hypertension.  

In January 2005, the Veteran filed a timely notice of disagreement as to this issue, and the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and pes planus.  Entitlement to service connection for PTSD was granted in a May 2008 rating decision, thereby satisfying the Veteran's appeal as to that claim; and he specifically excluded the issue of entitlement to service connection for pes planus from his July 2008 VA Form 9.  Cf. 38 C.F.R. § 20.302(b) (2014).

The RO considered the current claim on appeal two additional times, in June 2005 and November 2008 rating decisions.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

The record contains private treatment records from B.H., M.D., dated from September 2002 to August 2003.  In an October 2003 statement, Dr. B.H. noted that he had treated the Veteran for hypertension since 1995.  There was no indication as to whether earlier records were available.  Additionally, VA treatment records dated between November 2007 and September 2008 indicate that the Veteran was still receiving treatment from Dr. B.H.  Remand is required to obtain these relevant treatment records, as well as any updated VA outpatient records.  See 38 C.F.R. 
§ 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).
While hypertension is not a listed condition for which service connection may be awarded on a presumptive basis, VA must consider whether hypertension is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Veteran has provided evidence, in the form of VA's Winter 2012 Agent Orange Review, regarding ongoing research into the relationship between herbicide exposure and high blood pressure.  Additionally, in his September 2010 claim, he originally reported an onset of hypertension in March 1972.  A VA examination is warranted to determine the nature and etiology of the Veteran's hypertension.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization from the Veteran, obtain a complete copy of private treatment records from Dr. B.H. dated since 1995, and any other identified provider that has treated his hypertension.  See October 2003 statement from Dr. B.H.  

2.  Obtain all VA treatment records dated since September 2008.

3.  Thereafter, schedule the Veteran for a VA examination for hypertension.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension: (a) had its onset during active service, (b) manifested to a compensable degree within one year of separation from service, or (c) is otherwise related to an in-service disease, event, or injury, to specifically include presumed exposure to herbicides.  In addressing item (c), the examiner must specifically consider VA's Winter 2012 Agent Orange Review, regarding ongoing research into the relationship between herbicide exposure and high blood pressure.

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

